DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the official notice made in the rejection to claim(s) 17 have been considered but are moot in view of Applicant’s amendments.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cooper et al. (US PGPub 2015/0085500 A1 / US Provisional 61/881,162, citations refer in “A / B” format which refers to the PGPub / Provisional, respectively) teaches (Fig. 14) containing electrical wires 100 and a lighting system 18 (Paragraph 55 / Paragraph 42) in a junction box 12 (Paragraph 54 / Paragraph 41).  Additionally, Cooper et al. teaches allowing attaching to sheathing 110 and therefore does not need attachment to a stud or beam (Paragraph 49 / Paragraph 36).
Gretz (USPN 6,967,284 teaches (Fig. 14) electrical box 28 being attached to light fixture 102.
Grove (US PGPub 2009/0034261 A1) teaches (Fig. 11) including connection to electrical driver 57 being made inside of housing 52.
Janik et al. teaches (US PGPub 2010/0277905 A1) teaches (Fig. 3) a housing 20 with a segmented portion described as a junction box 44 (Paragraph 50).

Allowable Subject Matter
Claims 1-17 and 19-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in the citation of pertinent art, Cooper et al. teaches including the lighting system inside of a junction box.  However, Cooper et al. teaches away from combining with Applicant’s claimed hangar bar structure since it isn’t necessary as the junction box can be more easily mounted to the sheathing.
Gretz et al. teaches mounting light fixture 102 to electrical box 28, but the light fixture is not contained within the cavity of the electrical box.
While Grove teaches wiring connection in the same housing as lighting fixture, which the Examiner still maintains satisfies the definition of a “junction box” per se by containing and protecting electrical connections, Applicant’s claims 1-16 and 18-32 now further specify that the junction box is required by at least one applicable building or safety code to contain and allow access to the connection to the building mains voltage; the building mains voltage is one of 120 V AC or 277 V AC; and the cavity of the junction box has size in compliance with the at least one applicable building or safety code.  As seen in Janik et al., a segmented box that has a section dedicated to the presumably mains connection is considered by the prior art to be a junction box rather than the entire housing.  Therefore, the addition of these limitations reasonably restricts 
Therefore, while all of the limitations of the claims are taught per se by the prior art, the prior art does not teach the combination of limitations of claims 1-16 and 21-32, particularly, including a recessed lighting installation assembly, comprising a junction box having a cavity to contain a lighting system together with electrical wires that provide a connection to a building mains voltage from an electrical system of a building for connecting to the lighting system, wherein: the junction box is required by at least one applicable building or safety code to contain and allow access to the connection to the building mains voltage; the building mains voltage is one of 120 V AC or 277 V AC; and the cavity of the junction box has a size in compliance with the at least one applicable building or safety code; and a plurality of telescoping hangar bars coupled to the junction box to hold the junction box in a wall or a ceiling in the building, each telescoping hangar bar of the plurality of telescoping hangar bars being extendible and/or retractable to vary a length of each telescoping hangar bar, in combination with the other parts of the claims.  
Similarly, the prior art does not teach the combination of limitations of claims 17, 19, 20 and 33-39, particularly, a lighting system, comprising: a junction box required by at least one applicable building or safety code to contain in the cavity, and allow access to, a connection to a building mains voltage from an electrical system of a building; the building mains voltage is one of 120 V AC or 277 V AC; the cavity of the junction box has a size in compliance with the at least one applicable building or safety code; a plurality of hangar bars to hold the junction box in a gap between a plurality of beams in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875